Citation Nr: 1414046	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as left knee pain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Regional office (RO) in Salt Lake City, Utah.

This appeal was processed using the "Virtual VA" system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On February 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the authorized representative of record that the Veteran desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

In a statement dated February 27, 2014, the authorized representative of record indicated that the Veteran wished to withdraw his appeal currently before the Board.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


